DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action vacates the previous Non-Final Office Action mailed on 1/5/2022. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of copending Application No. 17/360,665 (reference provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 2005/0058824).
Fujimoto teaches a thermoplastic resin foamed articled having two opposite surfaces, wherein the foamed article has at least a skin layer which defines one of the opposite surfaces and a porosity; a lower expansion layer having a porosity of greater than 1% but less than 40% which is adjacent to the skin layer; and a higher-expansion layer which has a porosity not less than 40% but not more than 100% which is adjacent to the lower-expansion layer, wherein the skin layer, lower-expansion layer, and higher-expansion layer are made from the same thermoplastic resin. See abstract. The cells of the foamed article may be closed cells. The instant specification defines ‘pneumatoceles’ as pockets of gas. Closed cells are necessarily pockets of gas and therefore correspond to ‘pneumatoceles.’ Because all three layers have a porosity, the foamed articles of Fujimoto defines a plurality of pneumatoceles throughout the entirety of the article. The foamed articles are made from a continuous thermoplastic polymer matrix containing the closed cells (¶26). 
Fujimoto teaches an embodiment where a polypropylene foamed article having a box shape is formed, wherein the foamed article has dimensions of 290 mm by 370 mm, 45 mm in height and 2 mm in thickness (¶ 108). The length is either the 290 mm or 370 mm dimension. This structure would meet the limitation requiring “wherein a sphere having a diameter between 2 cm and 1000 cm would fit within the article in at least one location without protruding from a surface of the article” because a sphere having a diameter of 2 cm (20 mm) or 20 cm (200 mm) would fit in the center of the box shaped mold and not protrude from either the surfaces defining the height or the surfaces defining the length. Two or more spheres having a diameter of 2 cm, and a sphere having a diameter of 20 cm, would fit within the article disclosed in Fujimoto without protruding in at least one location of the article. This meets claims 1 and 9-11.
Examples of the thermoplastic from which the foamed articles of Fujimoto are made include olefin-based resins, which are particularly preferred (¶42). Specific example include polyolefins (¶43). This meets claims 13-14. Polypropylene is used in the examples.  
Fujimoto teaches that the thermoplastic resin used to produce the foamed articles may further include fillers such as talc (¶58), pigments (¶59) which are necessarily colorants, and/or nucleating agents (¶59). This meets instant claims 15-16.

Claims 1-3, 5-6, and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (4,877,814). 

Ito teaches an open cell foamed materials of a base compound consisting of polyethylene or a copolymer of polyethylene (abstract) and provides an example where a mold having a thickness of 95 mm is compressed to a thickness of 86 mm (col. 10, ln. 58-col. 11, ln. 8).  Ito teaches talc may be added (col. 8, ln. 22). Talc is a filler and/or a nucleating agent. Ito teaches a foam, which is a polymer matrix having voids and thus falls in the scope of the claimed pneumatocele and continuous polymer matrix. The articles prior to being compressed in the thickness direction had a dimension of 95x1100x2100 mm (col. 10, ln 62) and was compressed to 86 mm, resulting in a thickness of 86 mm, giving a volume of 1986 cm3, the volume of which meets claims 5-6. This will necessarily result in compressed pneumatoceles, which are voids/pores, which are present throughout the article, including extending 500 microns from the surface of the article.  Ito teaches the foams of the invention have uniform cells (col. 8, ln. 15) and teach that a foam product is formed (col. 11, ln. 1-8) by compressing the foam from a starting thickness to a compressed thickness. As the entire product is a foam, and the entire product is compressed, compressed cells are present throughout the article as the cells are uniform, including the surface region extending 500 microns from the surface. This meets claim 2. The compressed pores are also present more than 500 microns from the surface of the foams of Ito, because again, the foams are compressed from a first thickness to a second thickness, and the compressed foam has uniform cells throughout, meaning all of the cells are compressed to be uniform. This meets instant claim 3. 
A foam article having a thickness of 86 cm will fit a sphere having a diameter of 2 cm to 85.99 cm within the article in at least one location without said sphere protruding from the surface of the article, or two or more spheres having a diameter of 2cm, wherein the two spheres would not protrude from the surface of the foamed article. This meets instant claims 1 and 9-10. A foam having a compressed thickness of 86 cm would also fit a sphere having a diameter of 20 cm without the sphere protruding from a surface thereof (meeting instant claim 11) or two spheres each having a diameter of 20 cm without the spheres protruding from the surface (therefore meeting claim 12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 2005/0058824).
Fujimoto teaches that the thicknesses of the skin layer, lower-expansion layer, and higher-expansion layer are not particularly limited. For good cushioning property and shock absorption, it is desirable for the skin layer to have a thickness of from 0.05 to 0.7 mm; the lower expansion layer to have a thickness of from 0.05 to 0.7 mm, and the higher expansion layer to have a thickness of from 3 to 80 mm. This is a combined thickness ranging from 0.31 cm to 8.14 cm. A sphere having a thickness of 2 cm would protrude when the thickness is 0.31mm, and would not protrude when the thickness is 2 to 8.14 cm. It would have been obvious to one of ordinary skill in the art, based on the teachings of Fujimoto to produce a foamed article having a thickness which would result in sphere of 2 cm not protruding, or 2 or more spheres of 2 cm not protruding, from the thickness surface because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Additionally, Fujimoto expressly states that the thickness is not particularly limited. Based on this teaching, it would have been obvious to one of ordinary skill in the art that should a thicker article be desired, the thickness of the foamed article can be increased, including, for example, to thicknesses of more than 20 cm or more than 40 cm, which meets instant claims 11-12. 
Furthermore, Fujimoto teaches that the foamed article is not required to be constituted only by the three layers. This means that if additional layers are present, in addition to, for example, the three layers having a thickness of 8.14 cm, a foamed article having a thickness greater than 8.14 cm, such as 10 cm or more, 20 cm or more, or 40 cm or more, is obvious given the teachings of Fujimoto. See ¶30-31. 
Additionally, it would be obvious to provide a thickness gradient depending on the desired shape of the article. For example, a shaped foam of any size and thicknesses, including an article which is thinner in a middle portion, such as 1.8 mm thick, and would not fit as sphere of 2 cm in said middle portion, while having edge portions of more than 20 cm or more than 40 cm which would fit a sphere having a diameter of 20 cm or two spheres each having a diameter of 20 cm, respectively, without said spheres protruding from the surface, depending on the desired shape of the foamed article. This meets instant claims 1, 4, and 11-12. 
Fuijmoto teaches that the expansion ratio of the foamed articles is 1.25 or more; 1.5 or more; preferably 3 or more; and can be 4 or more. The expansion ratio is obtained by dividing the specific gravity of the article in the unfoamed state by the specific gravity of the article after foaming. This appears to correspond to the definition of “density reduction” in ¶111 of the instant specification. An expansion ratio of 1.25 is an increase in density of 80%, obtained by the following: (1/1.25) x 100 = 80%. This means the density reduction is 20%. An expansion ratio of 4 corresponds to an increase in density of 25%, obtained by (1/4) x 100 = 25%, which is a density reduction of 75%. The density reduction of Fujimoto, therefore, overlaps the range of instant claim 17.  It would have been obvious to one of ordinary skill in the art, based on the teachings of Fujimoto to produce a foamed article having a density reduction which meets the instant claim limitations of instant claim 17 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The porosities of the layers disclosed in Fujimoto overlaps the range of instant claim 18. The porosities of the layers of Fujimoto range from greater than 0% to less than 100% (see abstract). It would have been obvious to one of ordinary skill in the art, based on the teachings of Fujimoto to produce a foamed article having a porosity which meets the instant claim limitations of instant claim 18 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Regarding the volumes recited in instant claims 5-8, Fuijmoto does not expressly recite a specified volume of the foams produced therein. However, Fujiimoto states that the thickness of the foam layers is not particularly limited. Fujimoto also discloses that the foams are used for providing shock absorption and cushioning for applications such as automotive parts, household electrical appliance parts, and other industrial parts. Based on all of these teachings, it would have been obvious to one of ordinary skill in the art to tailor the volume of the final foamed article depending on the desired end use, as well as the desired amount of shock absorption and cushioning properties. A larger volume, such as that recited in instant claims 7-8, would ensure more shock absorption and more cushioning properties. 
Additionally, the mold used to produce the foamed articles of Example 1 of Fujimoto has dimensions of 290 mm by 370 mm and 45 mm in height. This is 4828500 mm3, which is 4,828.5 cm3. This falls within claims 5-7. The mold is fully packed with the thermoplastic resin, which is then foamed to fill the mold. The cavity wall of the mold is retracted to enlarge the cavity capacity. Thus, if the mold cavity is enlarged, the size of the formed article is larger than the size of the mold, and thus would be larger than 4,828.5 cm3 in volume. Furthermore, it would have been obvious to one of ordinary skill in the art that if a volume of more than 5000 cm3 is desired, the cavity wall of the mold could be retracted to the desired degree in to enlarge the cavity capacity to the desired degree, such as more than 5,000 cm3. See ¶108 of Fujimoto et al. See MPEP 2144, IV., A. and B. 
Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (4,877,814). 
With regards to instant claims 7-8, the instantly claimed foam only differs from the prior art foam in that the instantly claimed foam has been scaled up and/or has different relative dimensions. As set forth in MPEP 2144.04, IV, scaling up (such as in size) of a previously known material is not sufficient to establish patentability. Additionally, it would have been obvious to one of ordinary skill in the art to produce a foam with a greater volume, such as those required in claims 7-8, in the invention of Ito depending on the desired end use of the product. For example, it would have been obvious to one of ordinary skill in the art to produce a1 foam with a greater volume, such as those required in instant claims 7-8, in the invention of Ito, should properties such as increased cushioning or increased insulation be desired. 
With regards to claim 4, it would be obvious to provide a thickness gradient depending on the desired shape of the article. For example, a shaped foam of any size and thicknesses, including an article which is thinner in a middle portion, such as 1.8 mm thick, and would not fit as sphere of 2 cm in said middle portion, while having edge portions of more than 20 cm or more than 40 cm which would fit a sphere having a diameter of 20 cm or two spheres each having a diameter of 20 cm, respectively, without said spheres protruding from the surface, depending on the desired shape of the foamed article. This meets instant claim 4.  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (4,877,814) and further in view of Fujimoto (US 2005/0058824).

Ito teaches the foams as described in this rejection above. Ito et al. does not expressly recite the density reduction of claim 17 or the void volume of claim 18.
However, Fujimoto teaches a thermoplastic resin foamed articled.  Fuijmoto teaches that the expansion ratio of the foamed articles is 1.25 or more; 1.5 or more; preferably 3 or more; and can be 4 or more. The expansion ratio is obtained by dividing the specific gravity of the article in the unfoamed state by the specific gravity of the article after foaming. This appears to correspond to the definition of “density reduction” in ¶111 of the instant specification. An expansion ratio of 1.25 is an increase in density of 80%, obtained by the following: (1/1.25) x 100 = 80%. This means the density reduction is 20%. An expansion ratio of 4 corresponds to an increase in density of 25%, obtained by (1/4) x 100 = 25%, which is a density reduction of 75%. The density reduction of Fujimoto, therefore, overlaps the range of instant claim 17.  It would have been obvious to one of ordinary skill in the art, based on the teachings of Fujimoto to produce a foamed article having a density reduction which meets the instant claim limitations of instant claim 17 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The porosities of the layers disclosed in Fujimoto overlaps the range of instant claim 18. The porosities of the layers of Fujimoto range from greater than 0% to less than 100% (see abstract). It would have been obvious to one of ordinary skill in the art, based on the teachings of Fujimoto to produce a foamed article having a porosity which meets the instant claim limitations of instant claim 18 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Ito and Fujimoto relate to the field of polyolefin foamed articles. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to produce a foam having the density reduction and void volume disclosed in Fujimoto for the foams of Ito in order to provide a foam with improved rigidity and cushioning property. See ¶7 of Fujimoto. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766